DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,190,176 in view of Huang et al (US 2018/0249158, hereafter Huang). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting parent claim.
The difference between the instant and conflicting patent is the addition of limitation “the inputs including a quantization and a reconstruction parameter” in the instant claim.  See table below.
It would have been obvious to one of ordinary skill in the art before the effectively filing of the claimed invention to utilize the limitation “the inputs including a quantization and a reconstruction parameter” in the method of the conflicting patent claim, since the inputs provides a better image analysis, as taught by Huang (see claim 12).

Instant Application
US 11,190,760
	As per claim 1, A method of video coding, executable by a processor, the method comprising:
	 
	As per claim 1, A method of video coding, executable by a processor, the method comprising:
	 
identifying reference samples and magnitudes of transform coefficients corresponding to a current block of video data from inputs to a neural network, the inputs including a quantization parameter and a reconstruction parameter;
identifying reference samples and magnitudes of transform coefficients corresponding to a current block of video data from an input to a neural network;
predicting sign values associated with the transform coefficients based at least on the identified reference samples, wherein the sign values are predicted using a convolutional neural network;
predicting sign values associated with the transform coefficients based at least on the identified reference samples;
and coding the video data based on the predicted sign values.  

and coding the video data based on the predicted sign values.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 7 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0208225, hereafter Chen) in view of Huang et al (US 2018/0249158, hereafter Huang).
As per claim 1, Chen discloses a method of video coding, executable by a processor, the method comprising:
 identifying reference samples and magnitudes of transform coefficients corresponding to a current block of video data from inputs to a neural network (¶ 26), the inputs including a quantization parameter and a reconstruction parameter ( );
 predicting sign values associated with the transform coefficients based at least on the identified reference samples (¶ 104 and 105);
 and coding the video data based on the predicted sign values (¶ 26 and 104).
However, Chen does not explicitly teach the inputs including a quantization parameter and a reconstruction parameter.
In the same field of endeavor, Huang teaches the inputs including a quantization parameter and a reconstruction parameter (see claim 12).
Therefore, it would have been obvious for one of ordinary skill in the art before the effectively filing date of the claimed invention to modify the invention of Chen in view of Huang.  The advantage is an improvement in image analysis.

As per claim 2, Chen discloses the method of claim 1, wherein the reference samples comprise reconstructed samples from spatially neighboring blocks corresponding to the current block (¶ 48).
As per claim 3, Chen discloses the method of claim 1, wherein the reference samples include reconstructed samples specified by motion vectors associated with a reference image from the video data (¶ 48).
As per claim 4, Chen discloses the method of claim 1, wherein the transform coefficients are de-quantized transform coefficients (¶ 59).
As per claim 5, Chen discloses the method of claim 1, wherein the predicted sign values correspond to a limited set of transform coefficients (¶ 50 - 55).
As per claim 6, Chen discloses the method of claim 5, wherein the limited set of transform coefficients comprises low frequency coefficients at a pre-defined top left area of the current block (¶ 50 and 54).
As per claim 7, Chen discloses the method of claim 5, wherein the limited set of transform coefficients comprises a pre-defined number of coefficients along a forward scanning order (¶ 50 and 54).
As per claim 16, Chen discloses the method of claim 1, wherein a subset of reconstructed samples of the current block is used based on the predicted sign values (¶ 50).
As per claim 17, Chen discloses the method of claim 16, wherein the subset of reconstructed samples includes boundary samples of current block (¶ 67).
As per claim 18, Chen discloses the method of claim 17, wherein the boundary samples comprise a first pre- determined number of top rows of the current block and a second pre-determined number of left columns of the current block, and the first and the second pre-determined numbers are based on a size associated with the current block (¶ 46 and 67).
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.


Allowable Subject Matter
Claim(s) 8 - 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487